Title: From George Washington to Samuel Washington, 18 December 1776
From: Washington, George
To: Washington, Samuel



Camp near the Falls at Trenton Decr 18th 1776.
Dear Brother,

In the number of Letters which necessity compels me to write, the recollection of any particular one is destroyed, but I think my last to you was from Hackinsack about the 20th of Novr.

Since that period, and a little before our affairs took an adverse turn but not more than was to be expected from the unfortunate measures which had been adopted for the establishment of our Army.
The Retreat of the Enemys Army from the White Plains led me to think that they would turn their thoughts to the Jerseys, if no further, and induced me to cross the North River with some of the Troops in order if possible to oppose them—I expected to have met at least 5000 Men of the Flying Camp and Militia; instead of wch I found less than one half and no disposition in the Inhabitants to afford the least aid—This being perfectly well understood by the Enemy they threw over a large body of Troops which pushed us from place to place till we were obliged to cross the Delaware (into Pensylvania) with less than 3,000 Men fit for duty owing to the Dissolution of our Force by short Inlistments—the Enemys Numbers by the best Accts exceeding Ten, and by others 12,000 Men.
Before I removed to the Southside of this River I had all the Boats and other vessels brot over or destroyed from Philadelphia upwards for 70 Miles, and by guarding the different Fords have, as yet, baffled all their attempts to cross but from some late movements of theirs I am left in doubt whether they are Inclining to Winter Quarters or making a feint to throw us off our Guard.
Since I came on this side I have been reinforced by about 2000 of the City Militia, and understand that some of the Country Militia (from the back Counties) are on their way—but we are at present in a very disaffected part of the Provence, and between you and me I think our Affairs are in a very bad way—not so much from the Apprehension of Genl Howes Army as from the defection of New York, New Jersey, and Pensylvania—In short the conduct of the Jersey, has been most Infamous—Instead of turning out to defend their Country and affording aid to our Army they are making their Submissions as fast as they can—If they had given us any Support we might have made a stand at Hackensack, and after that at Brunswick, but the few Militia that were in Arms disbanded themselves or slunk off in such a manner upon the approach of danger as to leave us quite unsupported, & to make the best shift we could without them.
I have no doubt but that General Howe will still make an attempt upon Philadelphia this Winter—I see nothing to oppose him in a fortnight from this time, as the term of all the Troops except those of Virginia, (reduced almost to nothing) and Smallwoods Regiment from Maryland (in the same condition) will expire in that time. In a word my dear Sir, if every nerve is not straind to recruit the New Army with all possible Expedition I think the game is pretty near up—owing in great Measure to the insiduous Arts of the Enemy and disaffection of

the Colonies beforementioned, but principally to the accursed policy of Short Inlistments and depending too much on Militia, the Evil consequences of which were foretold 15 Months ago with a spirit almost prophetick.
Before this reaches you, you will no doubt have heard of the Captivity of Genl Lee—this is an additional Misfortune, and the more vexatious as it was the effect of folly & Imprudence (without a view to answer any good) that he was taken—going three Miles out of his own Camp (for the sake of a little better lodging) & within 20 of the Enemy a rascally Tory gave information in the Night and a party of light Horse in the Morning seiz’d and carried him off with every mark of triumph and Indignity.
You, at a distance, can f⟨orm⟩ no Idea of the perplexity of my Situa⟨tion. No⟩ Man I be⟨li⟩eve ever had a greater c⟨hoice of⟩ difficulties & less the means of extri⟨cating⟩ himself than I have—However und⟨er a⟩ full perswation of the justice of our Ca⟨use⟩ I cannot but think the prospect will bri⟨ghten⟩ allthough for wise purposes it is, at pres⟨ent⟩ hid under a cloud.
My love & sincere regards attend My Sister & the Family. My Compliments also to our friends at Fairfield &ca and with every Sentiment of friendship as well as love I am Dr Sir Yr Affecte Brothr

Go: Washington

